DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

  
Response to Arguments
Applicant's arguments, filed 5/10/2021, concerning the rejection of the claims under 35 USC §§102/103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    


Allowable Subject Matter
Claim 20 is allowable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5 and 7-9 are rejected under 35 U.S.C. §103 as being unpatentable over Elliot et al. (US Patent Application Publication No. 2017/0102863, hereafter referred to as “Elliot”) in view of Dettinger et al (US Patent No. 8,650,152, hereafter referred to as “Dettinger”).


Regarding independent claim 1:  Elliot discloses A computer-implemented method for authoring a workflow, the method comprising: receiving, at a computer, a first workflow; (See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow].) generating, at the computer, a set of database queries that, when executed … produce a second workflow corresponding to the first workflow; (See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow to form a new query set / workflow].) and transmitting the set of database queries to the database for execution. (See Elliot Fig. 4 #410 and paragraphs [0013], [0029] and [0032] teaching the execution of database queries.  Also see Fig. 6 showing a computing/network environment.) 
Although Elliot teaches the building of data set queries in paras. [0015] and [0032], for example, Elliot does not explicitly teach the remaining limitations as claimed.  … on a database, cause the database to … (See Dettinger Fig. 3, esp. #320, 330 and 360, and col. 10 lines 3-36 teaching the use of a workflow that, in an embodiment, is a query against a database, and that a second workflow [i.e., an associated process] is determined in the Fig. 3 step 360.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Dettinger for the benefit of Elliot, because to do so provided a designer with options for implementing a system for managing workflows for threading or inline processing environments, as taught by Dettinger in col. 4 lines 8-30.  These references were all applicable to the same field of endeavor, i.e., workflow management.  


Regarding claim 2:  Elliot discloses wherein the first workflow is received from a web-based interface associated with a second computer. (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources.) 

Regarding claim 3:  Elliot discloses further comprising receiving, at the computer, online content associated with at least one operation of the first workflow. (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of  

Regarding claim 4:  Elliot discloses wherein the online content comprises content retrieved from an online resource specified by a URL. (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources, it being noted that URLs are addresses for Internet resources.) 

Regarding claim 5:  Elliot discloses wherein the content is retrieved from the online resource through a service that extracts metadata from the online resource. (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources, it being noted that URLs are addresses for Internet resources [i.e., data about the internal/external source data].) 

Regarding claim 7:  Elliot discloses further comprising: receiving, at the computer, a request for the second workflow previously transmitted to the database; producing, at the computer, a query for retrieving the second workflow; and sending the query for the second workflow to the database in order to retrieve the second workflow. (See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow to form a new query set / workflow].  Also, see Elliot Fig.  

Regarding claim 8:  Elliot discloses further comprising: receiving, at the computer, a graph representation of the second workflow from the database; generating, at the computer, a representation of the second workflow based on the graph representation; and sending the representation to an interface associated with a second computer, wherein the interface displays the representation of the second workflow. (See Elliot Figures 2A, 2B and 6, in the context of paragraphs [0055]-[0057] teaching representations of workflows via a processing graph comprised of nodes.) 

Regarding claim 9:  Elliot discloses further comprising: receiving, at the computer, a request for first content associated with an operation included in the first workflow; producing, at the computer, a query for the first content; sending the query for the first content to the database; receiving, at the computer, a representation of the first content from the database; producing, at the computer, a representation of the first content based on the representation of the first content received from the database; and sending the representation of the first content to an interface associated with a second computer, wherein the interface displays the representation of the first content. (See Elliot Fig. 6 showing a networked environment comprising multiple computers.  See also, paragraphs [0031]-[0032] teaching the dynamic building of data sets and queries and the viewing of query  



Claims 6 and 10-19 are rejected under 35 U.S.C. §103 as being unpatentable over Elliot et al. (US Patent Application Publication No. 2017/0102863, hereafter referred to as “Elliot”) in view of Dettinger et al (US Patent No. 8,650,152, hereafter referred to as “Dettinger”) and Van Zon et al (US Patent Application Publication No. 2012/0310694, hereafter referred to as “Van Zon”).

Regarding claim 6:  Elliot in view of Dettinger does not explicitly teach the remaining limitations as claimed.  Van Zon, though, teaches wherein: a plurality of connections in the first workflow indicate a sequential ordering of the a plurality of operations included in the first workflow; (See Van Zon [0016] teaching that workflow steps may be represented as shapes, in the context of Fig. 3 and [0014] teaching that such workflow steps may be connected to each other.) and a plurality of edges in the second workflow indicate a sequential ordering of a plurality of operations included in the second workflow. (See Van Zon paragraph [0014] teaching the connection of nodes via arrows indicating a desired ordering.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Regarding independent claim 10:  Elliot teaches One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving a first workflow … ; (See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow].  Also see Fig. 6 showing a computing/network environment.) generating a set of database queries that, when executed … produce a second workflow corresponding to the first workflow, … ; ((See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow to form a new query set / workflow].) and transmitting the set of database queries to the database for execution. (See Elliot Fig. 4 #410 and paragraphs [0013], [0029] and [0032] teaching the execution of database queries.)

Although Elliot teaches the building of data set queries in paras. [0015] and [0032], for example, Elliot does not explicitly teach the remaining limitations as claimed.  … on a database, cause the database to … (See Dettinger Fig. 3, esp. #320, 330 and 360, and col. 10 lines 3-36 teaching the use of a workflow that, in an embodiment, is a query against a database, and that a second workflow [i.e., an associated process] is determined in the Fig. 3 step 360.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Dettinger for the benefit of Elliot, because to do so provided a designer with options for implementing a system for managing workflows for threading or inline processing environments, as taught by Dettinger in col. 4 lines 8-30.  These references were all applicable to the same field of endeavor, i.e., workflow management.  

However, Elliot in view of Dettinger does not explicitly teach the remaining limitations as claimed.  Van Zon, though, teaches that includes a plurality of shapes and a plurality of connections (See Van Zon [0016] teaching that workflow steps may be represented as shapes, in the context of Fig. 3 and [0014] teaching that such workflow steps may be connected to each other.) wherein the second workflow includes a plurality of nodes and a plurality of edges (See Van Zon paragraph [0014] teaching the connection of nodes via arrows indicating a desired ordering.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Van Zon for the benefit of Elliot in view of Dettinger, because to do so provided a designer with options for implementing a system for 


Regarding claim 11:  Elliot teaches wherein the first workflow is received from a web-based interface associated with a computer.  (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources.)  

Regarding claim 12:  Elliot teaches further comprising receiving online content associated with at least one operation of the first workflow.  (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources.)  

Regarding claim 13:  Elliot teaches wherein the online content comprises content retrieved from an online resource specified by a URL.  (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources, it being noted that URLs are addresses for Internet resources.)  

Regarding claim 14:  Elliot teaches wherein the content is retrieved from the online resource through a service that extracts metadata from the online resource.  (See Elliot Fig. 3 in the context of Fig. 6 and [0090] teaching access of external data via the Internet.  See Fig. 6 and paragraphs [0085] and [0091] further discussing the use of internal or external data sources, it being noted that URLs are addresses for Internet resources [i.e., data about the internal/external source data].)  

Regarding claim 15:  Elliot in view of Dettinger does not explicitly teach the remaining limitations as claimed.  Van Zon, though, teaches wherein: a plurality of connections in the first workflow indicate a sequential ordering of the a plurality of operations included in the first workflow; (See Van Zon [0016] teaching that workflow steps may be represented as shapes, in the context of Fig. 3 and [0014] teaching that such workflow steps may be connected to each other.) and a plurality of edges in the second workflow indicate a sequential ordering of a plurality of operations included in the second workflow. (See Van Zon paragraph [0014] teaching the connection of nodes via arrows indicating a desired ordering.)

Regarding claim 16:  Elliot teaches further comprising: receiving a request for the second workflow previously transmitted to the database; producing a query for retrieving the second workflow; and sending the query for the second workflow to the database in order to retrieve the second workflow.  (See Elliot paragraphs [0011]-[0015], [0032] and [0055] teaching the updating of previous query sets / workflows [i.e., updating a previously “received” query set / workflow to form a 

Regarding claim 17:  Elliot teaches further comprising: receiving a graph representation of the second workflow from the database; generating a representation of the second workflow based on the graph representation; and sending the representation to an interface associated with a second computer, wherein the interface displays the representation of the second workflow.  (See Elliot Figures 2A, 2B and 6, in the context of paragraphs [0055]-[0057] teaching representations of workflows via a processing graph comprised of nodes.)  

Regarding claim 18:  Elliot teaches further comprising: receiving a request for first content associated with an operation included in the first workflow; producing a query for the first content; sending the query for the first content to the database; receiving a representation of the first content from the database; producing a representation of the first content based on the representation of the first content received from the database; and sending the representation of the first content to an interface associated with a second computer, wherein the interface displays the representation of the first content.  (See Elliot Fig. 6 showing a networked environment comprising multiple computers.  See also, paragraphs [0031]-[0032] teaching the dynamic building of data sets and queries and the viewing of query results.  And, see paragraphs [0026]-[0028] teaching connection pooling whereby temp 

Regarding claim 19:  Elliot teaches wherein the first workflow comprises a workflow associated with a client machine, and the second workflow comprises a workflow associated with a database.  (See Elliot paragraphs [0011]-[0013] teaching the use of an analysis and workflow user interface and the ability to link to another database table.  See also, Fig. 6 showing a computing/network environment.)  


 
Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




July 28, 2021